Citation Nr: 0611935	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  99-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a lung disorder claimed as due to medication prescribed by VA 
in February 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1965 to March 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan and the RO in St. Louis, Missouri.  In an 
August 1999 rating decision, the RO denied a claim of 
entitlement to service connection for hypertension.  The 
veteran timely disagreed in September 1999.  After the RO 
issued a statement of the case (SOC) in October 1999, the 
veteran's timely substantive appeal was received in November 
1999.

By a rating decision issued in December 2004, a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
lung disorder, claimed as secondary to medication prescribed 
by VA in February 2003, was denied.  The veteran's 
disagreement with that determination was received in December 
2004, and his timely substantive appeal was received in July 
2005. 

By a rating decision issued in October 2005, the veteran was 
awarded service connection for athlete's foot.  The claims 
files before the Board do not reflect that the veteran has 
disagreed with any aspect of this rating decision, and no 
issue regarding the veteran's claim of entitlement to service 
connection for athlete's foot is before the Board for 
appellate review.

During the pendency of this appeal, by a rating decision 
issued in April 2000, the RO denied a claim of entitlement to 
service connection for a scar, left arm.  The claims files 
before the Board do not reflect that the veteran has 
disagreed with any aspect of this rating decision, and no 
issue regarding the veteran's claim of entitlement to service 
connection for a scar, left arm, is before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran asserts that he first manifested high blood 
pressure during service.  The veteran contends that he passed 
out while on duty when he was aboard the USS VESUVIUS (AE 15), 
and that high blood pressure was diagnosed at that time.  The 
veteran's service medical records include no notation of an 
incident in which he passed out or was taken to the infirmary 
while unconscious, and are devoid of a notation that a 
diagnosis of high blood pressure was assigned while the 
veteran was in service.  The veteran contends that his 
service medical records are incomplete, and contends that a 
review of unit sick records, infirmary records, or the deck 
log of the USS VESUVIUS from October 1968 to March 1969 would 
support his claim for service connection for high blood 
pressure.  The Board notes that the veteran contends that he 
was treated by a private physician continuously following 
service for high blood pressure, but the veteran has 
indicated that the private physician is deceased, and his 
records no longer available, so those records cannot be 
obtained.  

Appellate review of the veteran's claim of entitlement to 
service connection for high blood pressure cannot be 
completed until the responses to the requests for records 
identified by the veteran as relevant have been received.  In 
addition, medical opinion as to the likelihood that the 
veteran had high blood pressure in service or within one year 
following service, the applicable presumptive period for 
hypertension, is required.  

During the pendency of this appeal, the regulations 
pertaining to claims for compensation pursuant to 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997 (as in this case) 
were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The 
veteran was notified of the prior regulations, at 38 C.F.R. 
§ 3.358, but has not been advised of the amended regulation 
pertinent to his claim.  In particular, the veteran has not 
been advised of the portion of the amended regulations 
governing the determination as to whether there was 
negligence or fault.  The Board cannot determine that the 
veteran was not prejudiced by lack of such notice, since he 
has not alleged that there was negligence in the events which 
he alleges caused the disability for which he seeks 
compensation under 38 U.S.C.A. § 1151.  Accurate notice of 
the regulations applicable to his claim should be provided to 
the veteran before appellate review is completed.  

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for high blood pressure, 
if the claim for service connection is 
granted, and an effective date and a 
compensation rating for a claim under 
38 U.S.C.A. § 1151, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The veteran should be specifically 
advised of the provisions of 38 C.F.R. 
§ 3.361 (2005), and should be advised 
that it governs his claim.  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional records which might be 
pertinent to the claim.  The veteran 
should be advised that any records 
proximate to service would be the most 
persuasive evidence as to his claim for 
service connection for high blood 
pressure.  

3.  Obtain the ship's log, deck log, or 
infirmary records from the USS VESUVIUS 
from October 1968 to March 13, 1969, and 
any unit sick reports available for that 
vessel or the veteran's unit for that 
period.  

4.  The veteran should be afforded a 
medical review of his service medical 
records and post-service clinical 
records, especially those records most 
proximate to service, including Social 
Security Administration records, as well 
as any records identified by the veteran 
and obtained during the course of this 
Remand.  The reviewing physician should 
state whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the veteran incurred or manifested 
high blood pressure in service or within 
one year proximate to his service 
discharge in March 1969, or whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
current diagnosis of hypertension is 
etiologically related to the veteran's 
service or any incident thereof.  The 
reviewer should provide the rationale for 
the opinion(s) expressed.  

5.  The veteran should be afforded VA 
examination of the respiratory system.  
The claims files should be made available 
to the examiner in connection with the 
examination.  All tests deemed necessary 
should be performed, including pulmonary 
function examination or other diagnostic 
examination as needed.

After examining the veteran and reviewing 
the relevant treatment records in the 
veteran's claims files, including 
clinical records prior to and following 
February 2003, the examiner is requested 
to respond to the following questions:

(A)  Is it at least as likely as not (a 
50 percent or greater likelihood) that a 
medication, quetiapine, prescribed in 
February 2003 caused an additional 
disability, or aggravated (that it, 
permanently worsened) a disability 
already present?  Any additional 
disability found should be identified. 

(B)  If it is determined that the veteran 
has an additional disability that was at 
least as likely as not causally related 
to use of quetiapine in February 2003, 
then, is it at least as likely as not (a 
50 percent or greater likelihood) that 
the additional disability was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA, or an event 
not reasonably foreseeable, in 
prescribing quetiapine?

6.  The AMC/RO should review the claims 
files to ensure that all of the foregoing 
requested development has been completed, 
and should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims on appeal.  If 
the benefits sought are not granted, the 
AMC should issue a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits and a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claims on appeal.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

